Citation Nr: 1034944	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1969 to April 1971.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision prepared by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran was first scheduled for a hearing before a Veterans 
Law Judge of the Board in September 2009, but he submitted a 
request that his hearing be rescheduled.  The Board granted his 
request and rescheduled his hearing for a date in January 2010.  
Subsequently, the Veteran again requested his hearing be 
rescheduled, but in February 2010, the Board decided he had not 
shown good cause for failing to appear at his previously 
scheduled hearing and denied his request pursuant to 38 C.F.R. § 
20.704.

The Veteran has reported having gastrointestinal complaints for a 
long time.  It is not clear whether the Veteran may be attempting 
to raise a claim for service connection for gastrointestinal 
complaints.  The RO should clarify this matter with the Veteran.

The Veteran's claim for a nonservice-connected pension in 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records, the service 
separation conducted in 1971, and the report of VA examination 
conducted in 1977, disclose no complaints of hemorrhoids, no 
treatment for hemorrhoids, no report of history of hemorrhoids, 
and no medical diagnosis of hemorrhoids.

2.  The Veteran's lay statements that he had problems with 
hemorrhoids for a long time do not serve to link current 
complaints of hemorrhoids to the Veteran's service; the extent 
that the Veteran's statements indicate that hemorrhoids were 
manifested in service or have been chronic and continuous since 
service, the Veteran's statements are not credible.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hemorrhoids.  He 
contends that he has had hemorrhoids for a long time.  

Duties to the Veteran 

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Duty to notify

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, soon after he submitted his May 2007 claim, a June 
2007 letter notified the Veteran of the evidence necessary to 
substantiate his claim for service connection.  This letter was 
provided prior to the unfavorable rating decision, which was the 
initial unfavorable determination.  The letter advised the 
Veteran of all elements of required notice, including information 
about the criteria governing assignment of evaluation of degree 
of disability and the effective date of the disability award, if 
service connection were granted.  Dingess, supra.

The duty to notify the Veteran as to the claim addressed in this 
decision have been met.  

2.  Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Service treatment records and service 
personnel records have been associated with the claims files.  
The Veteran identified and submitted private clinical records, 
and all records identified as relevant were requested by the RO.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records and the 1971 service 
separation examination disclose no evidence related to 
hemorrhoids.  VA examination conducted post-service in 1977 is 
devoid of complaints or findings of hemorrhoids.  The Veteran has 
submitted post-service clinical records which disclose that the 
Veteran underwent surgical treatment of hemorrhoids in 1985, 
after more than 10 years had elapsed after his service 
separation.  The credible records are devoid of any evidence that 
the Veteran reported or manifested hemorrhoids until many years 
after his service separation.  Therefore, VA need not conduct an 
additional examination as to the disorder, because the 
information and evidence of record, as set forth and analyzed 
below, contains sufficient competent medical evidence to decide 
the claims.  38 C.F.R. § 3.159(c)(4); McLendon, supra.  The 
Veteran does not contend that he sought medical treatment for 
hemorrhoids prior to 1985, and does not contend that there are 
employment or other clinical or non-clinical records prior to 
that time.  Thus, there is no relevant medical or non-medical 
information available which could be located on Remand.  

In particular, if the Veteran were afforded VA examination, the 
examiner would have to decide whether the Veteran's contentions 
that he had hemorrhoids beginning in service and continuously 
after service were competent to indicate that the disorders 
"might" be linked to his service, despite the lengthy period 
during which the clinical evidence discloses no such disorders.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir.2006) 
(stating that "competent lay evidence can be sufficient in and of 
itself" to obtain disability benefits); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (stating that competent testimony 
"can be rejected only if found to be mistaken or otherwise deemed 
not credible," and indicating that the Board should make such 
determination).  Even if an examiner determined that the 
Veteran's statements that he had hemorrhoids beginning in service 
were credible, the Board could reject that opinion, since the 
Veteran's statements in this regard are contradicted by medical 
evidence of record.  Thus, it would be fruitless to afford the 
Veteran VA examination under these circumstances, in view of the 
lack of history or evidence of a hemorrhoid disorder during the 
Veteran's first 10 years or more after his service discharge.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of any claim at issue that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of either claim 
addressed in the decision below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Claim for service connection for hemorrhoids

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be awarded for a "chronic" condition when a disease defined 
by statute or regulation as a chronic disease manifests itself 
and is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307, and the Veteran presently has the 
same condition.   No presumption applies to a hemorrhoid 
disorder, and no further discussion of presumptive service 
connection is required. 

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.   38 C.F.R. § 
3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.   See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible).

The Veteran's service treatment records disclose that he 
complained of gastrointestinal upset in February 1971.  The 
Veteran was also treated for sexually transmitted disease during 
his service.  There is no notation that the Veteran reported 
symptoms or history of hemorrhoids at the time of any of the 
clinical evaluations for other disorders.  The report of the 
Veteran's April 1971 service discharge physical discloses no 
diagnosis of hemorrhoids.  

The report of VA examination conducted in June 1977 reflects that 
the Veteran did not report hemorrhoids in his report of problems, 
and no diagnosis of hemorrhoids was assigned.  

The Veteran submitted private clinical records dated in 1985 
which reflect that he underwent surgical treatment of 
hemorrhoids.  Those records do not include a notation of the date 
of onset of the Veteran's complaints of hemorrhoids.

In his May 2007 claim, the Veteran stated that he wanted to seek 
service connection for hemorrhoids, but he did not present 
specific contentions or lay statements regarding the basis of 
that claim.  At his July 2007 VA examination, the Veteran 
reported that he had problems with hemorrhoids for a long time, 
but stated he did not remember when the problem first started.  
He reported surgical treatment of hemorrhoids in 1985.  The 
examiner assigned a diagnosis of hemorrhoids, by history.  The 
Veteran's VA treatment records similarly disclose that the 
Veteran has reported a history of hemorrhoids, but reflect that 
the Veteran currently receives no treatment for that problem.  
The VA outpatient records do not disclose opinion as to the date 
of onset of hemorrhoids.  

The Veteran provided no specific contentions or lay statements as 
to onset or duration of hemorrhoids in his notice of disagreement 
following the initial rating decision which denied service 
connection for hemorrhoids.  The Veteran's substantive appeal 
similarly includes no specific contentions as to the chronicity 
or onset of hemorrhoids.  

The Veteran has not provided a lay statement which specifically 
describes his observations as to date of onset or chronicity of 
hemorrhoids.  The Veteran's representative contends that the 
disorder is related to the Veteran's service.  To the extent that 
the statement of the Veteran's representative or any statement 
from the Veteran indicates that the Veteran has manifested 
hemorrhoids chronically and continuously since his service, the 
statement is not credible, because such statement conflicts with 
the statement provided by the Veteran at his VA examination that 
he does not recall when his hemorrhoids first started.  

If the Veteran contends that he first noted hemorrhoids in 
service, the Board finds that these assertions conflict with the 
absence of notations in the service treatment records, 1971 
service separation examination, and 1977 VA examination, which 
disclose no notation that the Veteran complained of hemorrhoids.  
The 1977 VA examination reports establishes that the Veteran did 
not complain of or report hemorrhoids chronically or continuously 
following his service discharge.  This evidence is unfavorable to 
the Veteran's claim.  

The Board finds that the credible evidence of record establishes 
that at least 6 years elapsed after the Veteran's service before 
he sought medical evaluation for hemorrhoids.  The record 
establishes that the Veteran underwent surgical treatment for 
hemorrhoids in 1985, when 14 years had elapsed after his 
separation.  

Moreover, as the Veteran has not indicated that there is any 
clinical evidence available prior to 1985, it would be fruitless 
to conduct VA examination, as there is no objective evidence 
about the Veteran's hemorrhoids proximate to his service 
discharge or for the first 10 years following his service 
separation.  A clinician would be unable to render an opinion 
based on objective evidence since no such evidence has been 
identified.  

The Board may consider whether the silence of the Veteran in 
reporting complaints regarding his hemorrhoids when he reported 
other medical complaints diminishes his credibility.  See Maxson 
v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the 
evidence of prolonged periods without medical complaint, among 
other factors, may be considered in assessing credibility).  In 
this case, there is not just a lack of evidence; rather, there is 
evidence showing that the Veteran was seeking treatment for 
symptoms, without reporting symptoms due to hemorrhoids.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Thus, in applying these considerations to the current case, the 
absence of complaints of hemorrhoid symptoms on separation, in 
the time period following service, and for many years following 
the Veteran's service discharge, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson, 230 F.3d at 1332 
(it was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

The objective clinical evidence preponderates against the claim.  
To the extent that the Veteran's assertions that he is entitled 
to service connection constitute a claim that he had symptoms of 
hemorrhoids chronically and continuously following service.  Such 
contentions are not credible.  The claim for service connection 
for hemorrhoids must be denied.  


ORDER

The appeal for service connection for hemorrhoids is denied.  



REMAND

The last time the Veteran's physical and mental impairment were 
evaluated was in 2007.  The Veteran's representative asserts that 
the Veteran's nonservice-connected disorders have become more 
severely disabling since that time.  Under the circumstances, the 
Board finds that updated VA examination to assess the current 
nature, extent and severity of the Veteran's disorders is 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); see also VAOPGCPREC 11-95 (1995).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records from 
July 2007 to the present.

2.  Afford the Veteran an opportunity to identify 
any other relevant clinical or non-clinical 
records.

3.  Schedule the Veteran for an appropriate VA 
C&P Exam to assess the current severity of each 
medical impairment.  The examiner should 
specifically describe the effects of each 
impairment on the Veteran's industrial capacity, 
including pain or other symptoms during 
exacerbations of the disorder.  

To facilitate making this important 
determination, the claims file, including a 
complete copy of this remand, must be made 
available to the designated examiner for review 
of the pertinent medical and other history.  The 
examiner must discuss the rationale for the 
findings as to the effect of each disorder on the 
Veteran's ability to carry out tasks generally 
associated with employment.  

4.  Schedule the Veteran for an appropriate VA 
C&P Exam to assess the current severity of each 
psychiatric impairment.  The examiner should 
specifically describe the effects of each 
impairment on the Veteran's industrial capacity, 
including effects of psychiatric symptoms during 
fluctuations in functioning, if the Veteran has 
fluctuations in his level of functioning during 
exacerbations of the psychiatric disorder(s).  

To facilitate making this important 
determination, the claims file, including a 
complete copy of this remand, must be made 
available to the designated examiner for review 
of the pertinent medical and other history.  The 
examiner must discuss the rationale for the 
findings as to the effect of each disorder on the 
Veteran's ability to carry out tasks generally 
associated with employment.  

5.  Then readjudicate the claim in light of all 
additional evidence obtained.  If the benefit is 
not granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case and give them time to 
respond to it before returning the file to the 
Board for further appellate consideration of any 
remaining claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


